Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2021 and 12/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 3, 6 - 10, 12 - 14, and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swager et al. (US 20130273665 A1), hereinafter ‘Swager’, in view of Arno et al. (US 7320725 B2), hereinafter ‘Arno’, in further view of Lee et al., “Two-Dimensional Transition Metal Dichalcogenides and Metal Oxide Hybrids for Gas Sensing”, ACS Sens. 2018, 3, 2045−2060, hereinafter ‘Lee’, and further in view of Esser et al., “Selective Detection of Ethylene Gas Using Carbon Nanotube-basedDevices: Utility in Determination of Fruit Ripeness”, Angew. Chem. Int. Ed.2012,51, 5752 –5756, hereinafter ‘Esser’. 

With regards to Claim 10, Swager discloses A method of sensing a volatile alkene (A reversible chemo resistive sensor able to detect sub-ppm concentrations of analytes such as ethylene is described [0005]); comprising a gaseous sample, exposing a sensor to the sample (In another aspect, a method of sensing an analyte includes exposing a sensor to a sample [0017]; The sample can be a gas [0018]); and measuring an electrical property of the sensor after exposure to the treated sample, wherein the sensor comprises a conductive region in electrical communication with two electrodes and the conductive region comprises single-walled carbon nanotubes or metallic nanowires (a conductive material comprising a carbon-carbon multiple bond moiety, the conductive material being in electrical communication with at least two electrodes; and a transition metal complex capable of interacting with a carbon-carbon multiple bond moiety; and measuring an electrical property at the electrodes [0017]; A mixture of single-walled carbon nanotubes (SWCNTs or SWNTs) and copper complex 1 is drop-cast between gold electrodes, and the change in resistance in response to ethylene exposure is measured [0032]).
However, Swager does not specifically disclose contacting a gaseous sample with a desiccant material to form a treated sample having less than 20% relative humidity .
Arno discloses contacting a gaseous sample with a desiccant material to form a treated sample having less than 20% relative humidity (These systems typically comprise adsorbent-containing canisters in which are disposed a quantity of desiccant or other adsorbent, or a removable cartridge containing such material. The inlet side of the canister receives moist air/gas from a compressed air/gas source while the canister's outlet side delivers dry air/gas to a short air/gas hose that the user connects to a point-of-use tool, col.1, Lines 59-65; The system should be capable of reducing moisture vapor content in a compressed air/gas stream down to a relative humidity of less than 1/2% (-40 degrees F. dew point), col.2, Lines 45-48).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, to mix the gas sample with desiccant material to obtain treated sample with specific percentage of relative humidity to reduce effect of moisture during measurement and improve the accuracy as known in the art. 
Swager also does not specifically disclose sensor comprising nanosized particles of a metal dichalcogenide.
Lee discloses sensor comprising nanosized particles of a metal dichalcogenide (Two-dimensional (2D) nanomaterials have demonstrated great potential in the field of gas sensing due to their layered structures. Especially for 2D transition metal dichalcogenides (TMDs), inherent high surface areas and their unique semiconducting properties with tunable band gaps make them compelling for sensing applications… In contrast, 2D TMDs display versatile chemistry and tunable band gaps that are much more beneficial in the design of practical gas sensing devices. Layer-dependent properties in conjunction with surface structure modifications such as exposure of particular edge sites, chemical doping, and ligand conjugation were investigated to improve sensing performance of TMDs, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, and in further view of Lee, to utilize a sensor comprising nanosized particles of a metal dichalcogenide and a ligand to enhance sensor sensitivity and selectivity (Layer-dependent properties in conjunction with surface structure modifications such as exposure of particular edge sites, chemical doping, and ligand conjugation were investigated to improve sensing performance of TMDs, p.1; As an alternative approach to enhance selectivity and sensitivity for an array, the integration of TMDs with metal oxides can be considered for multiple benefits, p.8, Lee).
Swager further does not specifically disclose sensor comprising a mercaptoimidazolyl metal-ligand complex.
Esser discloses sensor comprising a mercaptoimidazolyl metal-ligand complex (We herein present a reversible chemoresistive sensor that is able to detect sub-ppm concentrations of ethylene…The ethylene-sensitive material is an intimate mixture of SWNTs with a copper(I) complex 1 based upon a fluorinated tris(pyrazolyl)borate ligand, which is able to interact with the surface of carbon nanotubes, thereby influencing their conductivity, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, and further in view of Esser, to utilize a sensor comprising a mercaptoimidazolyl metal-ligand complex to enhance sensor sensitivity.


With regards to Claim 1, Swager discloses A volatile alkene sensing device (A reversible chemo resistive sensor able to detect sub-ppm concentrations of analytes such as ethylene is described [0005]); a gas pathway having a desiccant area located upstream of a sensor (Fig. 2a shows a gas pathway upstream of the sensor, added by examiner); the sensor is disposed in a housing (The device was enclosed in a gas flow chamber (FIG. 2b), with its electrodes connected to a potentiostat [0085]); the sensor comprises a conductive region in electrical communication with two electrodes and the conductive region comprises single-walled carbon nanotubes or metallic nanowires (a conductive material comprising a carbon-carbon multiple bond moiety, the conductive material being in electrical communication with at least two electrodes; and a transition metal complex capable of interacting with a carbon-carbon multiple bond moiety; and measuring an electrical property at the electrodes [0017]; A mixture of single-walled carbon nanotubes (SWCNTs or SWNTs) and copper complex 1 is drop-cast between gold electrodes, and the change in resistance in response to ethylene exposure is measured [0032]).
However, Swager does not specifically disclose a gas pathway having a desiccant area.
Arno discloses a gas pathway having a desiccant area (These systems typically comprise adsorbent-containing canisters in which are disposed a quantity of desiccant or other adsorbent, or a removable cartridge containing such material. The inlet side of the canister receives moist air/gas from a compressed air/gas source while the canister's outlet side delivers dry air/gas to a short air/gas hose that the user connects to a point-of-use tool, col.1, Lines 59-65; The system should be capable of reducing moisture vapor content in a compressed air/gas stream down to a relative humidity of less than 1/2% (-40 degrees F. dew point), col.2, Lines 45-48).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, to utilize a gas pathway having a desiccant area to reduce effect of moisture during measurement and improve the accuracy as known in the art. 
Swager also does not specifically disclose sensor comprising nanosized particles of a metal dichalcogenide.
Lee discloses sensor comprising nanosized particles of a metal dichalcogenide (Two-dimensional (2D) nanomaterials have demonstrated great potential in the field of gas sensing due to their layered structures. Especially for 2D transition metal dichalcogenides (TMDs), inherent high surface areas and their unique semiconducting properties with tunable band gaps make them compelling for sensing applications… In contrast, 2D TMDs display versatile chemistry and tunable band gaps that are much more beneficial in the design of practical gas sensing devices. Layer-dependent properties in conjunction with surface structure modifications such as exposure of particular edge sites, chemical doping, and ligand conjugation were investigated to improve sensing performance of TMDs, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, and in further view of Lee, to utilize a sensor comprising nanosized particles of a metal dichalcogenide and a ligand to enhance sensor sensitivity and selectivity (Layer-dependent properties in conjunction with surface structure modifications such as exposure of particular edge sites, chemical doping, and ligand conjugation were investigated to improve sensing performance of TMDs, p.1; As an alternative approach to enhance selectivity and sensitivity for an array, the integration of TMDs with metal oxides can be considered for multiple benefits, p.8, Lee).
Swager further does not specifically disclose sensor comprising a mercaptoimidazolyl metal-ligand complex.
Esser discloses sensor comprising a mercaptoimidazolyl metal-ligand complex (We herein present a reversible chemoresistive sensor that is able to detect sub-ppm concentrations of ethylene…The ethylene-sensitive material is an intimate mixture of SWNTs with a copper(I) complex 1 based upon a fluorinated tris(pyrazolyl)borate ligand, which is able to interact with the surface of carbon nanotubes, thereby influencing their conductivity, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, and further in view of Esser, to utilize a sensor comprising a mercaptoimidazolyl metal-ligand complex to enhance sensor sensitivity.


With regards to Claim 3, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 1.
However, Swager does not specifically disclose the desiccant area is a removable cartridge.
Arno discloses the desiccant area is a removable cartridge (These systems typically comprise adsorbent-containing canisters in which are disposed a quantity of desiccant or other adsorbent, or a removable cartridge containing such material. The inlet side of the canister receives moist air/gas from a compressed air/gas source while the canister's outlet side delivers dry air/gas to a short air/gas hose that the user connects to a point-of-use tool, col.1, Lines 59-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, to utilize a removable cartridge containing desiccant material as known in the art for easy and quick replacement (it can be easily and quickly replaced by opening the cover, pulling out the cartridge and inserting a new cartridge, Arno, col.3, Lines 5-7). 


With regards to Claim 12, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed limitations as discussed in Claim 10.


With regards to Claim 13, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager additionally discloses the electrical property is conductivity (The electrical property can be resistance or conductance [0018]).


With regards to Claim 14, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager additionally discloses the electrical property is resistivity (The electrical property can be resistance or conductance [0018]).


With regards to Claim 16, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager additionally discloses the volatile alkene is ethylene (A reversible chemo resistive sensor able to detect sub-ppm concentrations of analytes such as ethylene is described [0005]).


With regards to Claim 17, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager also does not specifically disclose the nanosized particles of a metal dichalcogenide comprise MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, and combinations thereof.
Lee discloses the nanosized particles of a metal dichalcogenide comprise MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, and combinations thereof (TMDs are MX2-type inorganic compounds where M is a transition element such as Ti, Zr, Hf, V, Nb, Ta, Mo, W, Tc, or Re in groups IV, V, and VI of the periodic table, and X is an element of the chalcogen species such as S, Se, or Te., p.2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, and in further view of Lee, to utilize nanosized particles of a metal dichalcogenide comprise MoS2, WS2, MoSe2, WSe2, MoTe2, WTe2, and combinations thereof for their distinguished inherent electric, chemical and magnetic characteristics as known in the art to enhance sensor measurement sensitivity and accuracy.


With regards to Claim 6, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed limitations as discussed in Claims 1 and 17.


With regards to Claim 18, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager also does not specifically disclose the mercaptoimidazolyl metal-ligand complex comprises three mercaptoimidazolyl groups.
Esser discloses the mercaptoimidazolyl metal-ligand complex comprises three mercaptoimidazolyl groups (The ethylene-sensitive material is an intimate mixture of SWNTs with a copper(I) complex 1 based upon a fluorinated tris(pyrazolyl)borate ligand, which is able to interact with the surface of carbon nanotubes, thereby influencing their conductivity, p.1, Scheme 1 shows mercaptoimidazolyl metal-ligand complex comprising three mercaptoimidazolyl groups, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, and further in view of Esser, to utilize a sensor comprising a mercaptoimidazolyl metal-ligand complex comprising three mercaptoimidazolyl groups as known in the art to enhance sensor sensitivity.


With regards to Claim 7, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed limitations as discussed in Claims 1 and 18.


With regards to Claim 19, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager also does not specifically disclose the mercaptoimidazolyl metal-ligand complex comprises Cu(I), Ag(I), or Au(I).
Esser discloses the mercaptoimidazolyl metal-ligand complex comprises Cu(I), Ag(I), or Au(I) (The ethylene-sensitive material is an intimate mixture of SWNTs with a copper(I) complex 1 based upon a fluorinated tris(pyrazolyl)borate ligand, which is able to interact with the surface of carbon nanotubes, thereby influencing their conductivity, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, and further in view of Esser, to utilize a sensor comprising a mercaptoimidazolyl metal-ligand complex comprising Cu(I), Ag(I), or Au(I) as known in the art to enhance sensor sensitivity.


With regards to Claim 8, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed limitations as discussed in Claims 1 and 19.


With regards to Claim 20, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed invention as discussed in Claim 10.
Swager also does not specifically disclose the mercaptoimidazolyl metal-ligand complex is a complex of formula (II)… where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons.
Esser discloses the mercaptoimidazolyl metal-ligand complex is a complex of formula (II)… where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons (Scheme 1 shows the mercaptoimidazolyl metal-ligand complex is a complex of formula (II)… where each instance of R1 and R2 can be hydrogen, or a group having one or more carbons, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, and further in view of Esser, to utilize a sensor comprising a mercaptoimidazolyl metal-ligand complex of formula (II) as known in the art to enhance sensor sensitivity.


With regards to Claim 9, Swager in view of Arno, in further view of Lee, and further in view of Esser discloses the claimed limitations as discussed in Claims 1 and 20.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Swager, in view of Arno, in further view of Lee, Esser, and further in view of Ming-Li Li (CN 207946118 U), hereinafter ‘Li’. 

With regards to Claim 11, Swager in view of Arno, in further view of Lee, and further in view of Esser, discloses the claimed invention as discussed in Claim 10.
However, Swager does not specifically disclose the desiccant material comprises CaSO4, A1203, soda lime, and combinations thereof.
Li discloses the desiccant material comprises soda lime (This utility model through the gas drying device is set at the two end sensor gas pipe and embedded on such as soda lime of the desiccant in the drying tube, the filling gas into the sensor is dry, ensures the precision of measuring result, p.1).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, Esser, and further in view of Li, to mix the gas sample with desiccant material such as CaSO4, Al203, soda lime, and combinations thereof to obtain treated sample with specific percentage of relative humidity to reduce effect of moisture during measurement and improve the accuracy as known in the art.


With regards to Claim 2, Swager in view of Arno, in further view of Lee, Esser, and further in view of Li, discloses the claimed limitations as discussed in Claims 1 and 10.


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swager, in view of Arno, in further view of Lee, Esser, and further in view of Ishikawa et al. (JP 4154274 B2), hereinafter ‘Ishikawa’. 

With regards to Claim 15, Swager in view of Arno, in further view of Lee, and further in view of Esser, discloses the claimed invention as discussed in Claim 10.
However, Swager does not specifically disclose comparing a value obtained by measuring to a calibration curve to determine the quantity of a compound in the sample.
Ishikawa discloses comparing a value obtained by measuring to a calibration curve to determine the quantity of a compound in the sample (The gas concentration detection apparatus according to the present invention includes a gas sensor, a temperature sensor for detecting the temperature of a test gas supplied to the gas sensor, and calibration curve data at a reference temperature acquired in advance for the gas sensor. Correction value curve correction means for obtaining a gas concentration value by acquiring correction calibration curve data at the temperature of the test gas by correcting, and comparing the detection output value actually obtained by the gas sensor with the correction calibration curve data; Gas concentration display means for displaying the gas concentration value obtained by the output value correction means [0016]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, Esser, and further in view of Ishikawa, to compare an electrical property value obtained by measuring to a calibration curve to determine the quantity of a volatile compound having a double or triple bond present in the sample to improve the accuracy and reliability of the measured data (As a result of the correction, the temperature correction is performed in a state where the degree of the influence of the concentration value on the output correction amount is compensated, so that the corrected calibration curve data obtained is accurate and highly reliable. Therefore, the concentration of the detection target gas contained in the test gas is accurately detected by comparing the detection output value actually obtained by the gas sensor with the corrected calibration curve data [0020], Ishikawa).


With regards to Claim 4, Swager in view of Arno, in further view of Lee, and further in view of Esser, discloses the claimed invention as discussed in Claim 10.
However, Swager does not specifically disclose the sensor is connected to a control module.
Ishikawa discloses the sensor is connected to a control module (As described above, the control processing unit 20 has a function of detecting a gas concentration value corresponding to a gas detection signal (detection output value) from the infrared sensor 13A and outputting the result to the display unit 40 [0027]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, Esser, and further in view of Ishikawa, to utilize a control module connected to the sensor as known in the art, to improve the efficiency, speed and accuracy of the measurement.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Swager, in view of Arno, in further view of Lee, Esser, and further in view of Hiroaki Oka (US 20180252624 A1), hereinafter ‘Oka’. 
Swager in view of Arno, in further view of Lee, and further in view of Esser, discloses the claimed invention as discussed in Claim 1.
However, Swager does not specifically disclose sensing device further comprising a suction device, pressure feeder or both.
Oka discloses sensing device further comprising a suction device, pressure feeder or both (Chemical substance 101 may be carried to the plurality of adsorption cells 22 by pressure from outside, for example, the pressure generated by a pump and a fan [0081]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Swager, in view of Arno, in further view of Lee, Esser, and further in view of Oka, to utilize a suction device, pressure feeder or both as known in the art, to ensure the sample flow to the sensor to improve the accuracy and reliability of the measured data.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakao et al. (US 20190170619 A1) discloses a chemical substance detection device.
Sommer et al. (US 9964511 B2) discloses an electrochemical gas sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                                                                                                                                                                                                                               





.